Citation Nr: 1707678	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-40 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a disorder manifested by memory loss and claimed to be due to an undiagnosed illness. 

2. Entitlement to service connection for a disorder manifested by an unsteady gait and claimed to be due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was remanded in August 2014 to afford the Veteran a videoconference hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On a VA Form 9 which was received by VA in October 2009, the Veteran indicated that she desired a Board hearing in Washington, D.C.  In June 2014, the Veteran informed the Board that she was unable to attend a hearing in Washington, D.C. and requested that she be afforded a videoconference hearing before the Board instead. 
In August 2014, the Board remanded the case to afford the Veteran a videoconference hearing.  Letters were sent to the Veteran in November and December 2016 notifying her that a videoconference hearing was scheduled in  January 2017.  The Veteran did not attend.  After the date of the videoconference hearing, but within the 15 day timeframe to request another hearing, the Veteran faxed a statement to VA with a copy of the December 2016 notification letter, stating that she had been out of town and a friend had been gathering her mail. Some of the mail had fallen behind her desk, and she did not see the last notification letter until the day after the scheduled hearing.

Considering the above, and to ensure due process, the Board will give the Veteran one more opportunity to appear at the requested hearing.  




Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing in accordance with the docket number of her appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ESTELA VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




